Per Curiam,
There is no room for resort to any rules of construction nor to any presumptions as to the testator’s intent. What he meant is as plain as language can make it. The devise was “ to my daughter-in-law, Mrs. Lucy Morrison, I devise and bequeath the rents, issues and profits of my warehouse and lot situate on Wood street .... for and during the term of her natural life.” If testator had stopped hero, the devisee would have taken a life estate and nothing more. But he did not stop there because he had not expressed his whole intent, which was that the devisee should have a power of appointment by will. Therefore, he added “ It is my will that she shall not have power to sell or encumber the said property, but that she shall have power to devise the same by last will and testament.” The first clause of this sentence was superfluous, but did no harm as it merely emphasized the intent that there should be no alienation except by will. If he had transposed the sentence so as to read “she shall have power to devise the same by last will and testament but shall not have power to sell or encumber,” there could have been no question about his intent, and yet the meaning would have been exactly the same. “ It is a rule of common sense as well as law not to attempt to construe that which needs no construction: ” Reck’s Appeal, 78 Pa. 432.
Judgment affirmed.